El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
El inciso (a) de la sección l* de la ley titulada “Ley re-gulando el procedimiento para la cancelación de gravámenes y .menciones de derechos y la extinción de ciertas inscrip-ciones y anotaciones por el lapso de tiempo, en el Registro de la Propiedad,” aprobada en 29 de agosto de 1923, según fué enmendado en 1924, Leyes de este año, página 109, lee como sigue:
“Las menciones de hipotecas o de precio aplazado de la compra-venta de inmuebles, ya consten en los antiguos y modernos libros del registro, si hubieren transcurrido más de veinte (20) años desde que se verificó la respectiva mención, cuando la parte interesada no hubiere solicitado lá inscripción del derecho mencionado dentro del plazo de un año siguiente al día 29 de agosto de 1923, o hubiere promovido, dentro de ese período, demanda en reclamación de su derecho, anotándola en el registro. Las menciones de censo no se cancelarán de los antiguos o modernos libros del registro cuando la parte interesada solicite la traslación del asiento o mención del de-*775reclio mencionado a los modernos libros del registro dentro del plazo de dos años a contar desde el día en que empiece a regir esta Ley o promueva dentro de ese período, demanda en reclamación de su derecho, anotándola en el registro; Disponiéndose, además, que dichos registradores de la propiedad a instancia escrita de parte o de su representante, autenticada ante notario, procederán a cancelar también en el respectivo registro cualesquiera otras menciones de derechos para pago de dinero, que no se refieran al precio aplazado de la compraventa de inmuebles, cuando no se fije plazo, o no se in-dique, en el título que motiva la mención que se constituye un gravamen sobre el inmueble, si hubieren transcurrido más de cinco años. ’ ’
La sección l* de la Ley de 1923, autoriza, entre otras co-sas, la cancelación en el registro de las materias enumera-das en el inciso (a), “a instancia escrita de parte o de su representante, autorizada ante notario.”
En el presente caso, el registrador de la propiedad se negó a cancelar la mención de cierto pago diferido o precio aplazado de la venta de un condominio, porque aparece del registro de la propiedad que el pago en cuestión debía ha-cerse dentro de un período de diez años a partir del l9 de diciembre de 1906, fecha de la escritura, y porque no han transcurrido aún veinte años desde la fecha de la inscrip-ción de referencia, la cual fué hecha el 31 de diciembre de 1909.
Tía solicitud de cancelación fué hecha en la forma ordi-naria de un requerimiento escrito firmado ante notario, y el registrador no tuvo ante sí la escritura de diciembre de 1906.
La Ley de 1923, según fué enmendada en 1924, y en cuanto es pertinente a cualquier cuestión aquí envuelta, au-toriza la cancelación en el registro, primero, del precio .apla-zado de la compraventa cuando hubieren transcurrido más de veinte años desde que se verificó la respectiva mención, y, segundo, de “cualesquiera otras menciones de derechos para pago de dinero, que no se refieran al precio aplazado de la compraventa de inmuebles, cuando no se fije plazo, o no se indique en el título que motiva la- mención que se cons-*776tituye tm gravamen sobre el inmueble, si hubieren transcu-rridos más de cinco años.”
Si el derecho del vendedor, de acuerdo con los términos de la escritura otorgada en diciembre de 1906, equivalía a un gravamen del vendedor sobre el inmueble enajenado, para garantizar el balance adeudado del precio de la venta, entonces la nota del registrador fué indudablemente correcta.
Si, como sostiene el recurrente, el derecho de dicho ven-dedor era puramente personal, entonces la mención del mismo en el registro de la propiedad queda evidentemente excluido de la clase de menciones especificadas en la dispo-sición final del inciso (a) según fue enmendado, ya que se refiere a pagos aplazados. El lenguaje de la Legislatura al limitar la autoridad conferida por la disposición final últi-mamente mencionada a la cancelación.de “cualesquiera otras menciones de derechos para pago de dinero, que no se refie-ran al precio aplazado de la compraventa de inmuebles,” es demasiado claro para necesitar interpretación. El hecho de que se dejara, bien inadvertidamente o por alguna otra causa, de incluir la mención de derechos puramente perso-nales con respecto a pagos aplazados cuando tales pagos forman parte del precio de la venta de propiedad inmueble inscrita en el registro de la propiedad, no puede ser suplido por legislación judicial.

Debe confirmarse la nota recurrida.